Name: Council Regulation (EEC) No 3587/82 of 23 December 1982 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 82 Official Journal of the European Communities No L 374/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3587/82 of 23 December 1982 on the arrangements for imports of certain textile products originating in Taiwan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas quantitative Community import quotas should be established for certain textiles originating in Taiwan ; whereas the concept of 'originating products' is defined by the Community rules in force ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288 /82 of 5 February 1982 on common rules for imports (*), and in particular Article 16 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (2), and in particular Articles 2 , 4 and 5 thereof, Having regard to the proposal from the Commission, Whereas , for the years 1983 , 1984, 1985 and 1986, the size of these quotas should be fixed in such a way as to allow a certain annual growth whilst avoiding substantial injury to Community producers of similar or directly competing products and also to allow carry-over and advance drawing of quota shares as between one year and another and transfers from one category of product to another ; whereas , however, specific quota volumes should initially be fixed only for the first half of 1983 ; Whereas Commission Regulation (EEC) No 3020/ 77 of 30 December 1977 (3), as confirmed by Council Regulation (EEC) No 255/78 of 7 February 1978 on the arrangements for imports of certain textile products originating in Taiwan (4), and subsequent amendments thereto, allocate quantitative quotas in respect of imports into the Community and lay down the arrangements for imports into the Community of the products in question up to 31 December 1982 ; Whereas those arrangements should be maintained beyond that date and adjusted as part of the revision of the Community's overall commercial policy on textile products ; Whereas , because of the considerable disparities between the conditions to which imports into Member States of the products in question are at present subject and because of the particular sensitivity of the Community textile industry, harmo ­ nization of these import conditions can be achieved only gradually ; whereas, to this end, the main criterion for the allocation of the Community quantitative quotas should be that the volumes admitted under the present import conditions should be gradually adapted to the supply needs of the markets , with significantly higher annual rates of increase for Member States in which the volumes are relatively the smallest, in order to align them gradually on the supply needs of the markets ; (') OJ No L 35 , 9 . 2 . 1982 , p . 1 . O OJ No L 124, 8 . 6 . 1970, p . 1 . O OJ No L 357, 31 . 12 . 1977, p. 51 . (4) OJ No L 39, 9.2 . 1978 , p . 1 . Whereas it is necessary to provide that neither handi ­ craft or traditional folklore products, for which an appropriate certification system will be devised, nor products introduced into the customs territory of the Community under the inward processing rules or No L 374/2 Official Journal of the European Communities 31 . 12 . 82 products referred to in paragraph 1 shall not be subject to quantitative restrictions or to measures having equivalent effect. Article 2 under other temporary admission rules and re ­ exported from that territory in the same state or after processing are to be set off against the abovementioned quantitative quotas ; Whereas provision should be made for introducing, where certain conditions are fulfilled, quantitative limits on textile products which are included in the import arrangements applicable to Taiwan but for which no quantitative limit has been fixed ; Whereas it should be possible, where a quantitative quota has been substantially underutilized in one year, to restrict on certain conditions the growth of imports of the product concerned in subsequent years ; Whereas it should be possible, where it is found that products originating in Taiwan and subject to this Regulation have been imported into the Community in an attempt to evade the provisions of this Regu ­ lation, to deduct the quantity of goods concerned from the appropriate quantitative quotas established under this Regulation ; Whereas it should be possible to introduce specific quantitative quotas for products obtained under the outward processing relief arrangements ; Whereas the import arrangements at present in force expire on 31 December 1982 ; whereas it is necessary to provide for transitional arrangements in respect of products shipped before 1 January 1983 ; Whereas the Commission has consulted the Advisory Committee set up under Article 5 of Regulation (EEC) No 288/82, 1 . In 1983 , 1984, 1985 and 1986, importation into the Community of textile products listed in Annex II and originating in Taiwan shall be effected within the limits of Community quantitative quotas, the allocation being made in such a way as to ensure the expansion and orderly development of trade in textiles and gradual adjustment to the supply needs of the markets and also to allow for carry-over and advance drawing as between one year and another and for transfers from one category to another. The quotas for the period 1 January to 30 June 1983 shall be fixed in Annex II . The quotas for the whole of 1983 and for 1984, 198.5 and 1986 shall be fixed before 1 July 1983 by the Council, acting by a qualified majority on a proposal from the Commission . 2 . For the purposes of the application of this Regu ­ lation, the concept of originating products, as well as the means of monitoring their origin, shall be those defined by the relevant Community rules in force . HAS ADOPTED THIS REGULATION : Article 1 3 . The release for free circulation in the Community of the products referred to in paragraph 1 shall be subject to the presentation of the import authorization referred to in Article 5 of Regulation (EEC) No 1023/70 . Notwithstanding the other provisions of that Article, the import authorizations shall be issued by the Member States' authorities. Import authorizations shall be issued by the Member States' authorities , subject to the remaining provisions of this Article and to the conditions which may be required by the aforesaid authorities for the administration of the quotas . The authorities of the Member State of importation shall issue the import authorization within five working days from the pre ­ sentation by the importer of the relevant application . Imports authorized in accordance with the above provisions shall be set off against the quotas established for the year in which the products were loaded on board in Taiwan. For the purposes of this Regulation, shipment of the goods is considered to have taken place on the date of their loading onto the exporting aircraft, vehicle or vessel . 1 . From 1 January 1983 to 31 December 1986, importation into the Community of the products indicated in the categories listed in Annex I shall be governed by the provisions of this Regulation . 2 . Classification shall be based on the nomenclature of the Common Customs Tariff and on the nomenclature of goods for the external trade statistics of the Community, and the statistics of trade between Member States (NIMEXE). 3 . Subject to the provisions of this Regulation, importation into the Community of the textile 31 . 12 . 82 Official Journal of the European Communities No L 374/3 3 . Such limits may not be set at an annual level lower than 106 °/o of the volume of imports during the year preceding that in which imports exceeded the threshold established in accordance with paragraph 1 , nor lower^than the level established under paragraph 1 , nor lower than the 1980 volume of imports of the category of products in question originating in Taiwan . 4 . The release after 1 January 1983 for free circu ­ lation in the Community of the products covered by this Regulation shall be subject to the same import arrangements as were in force before that date, provided that the products were loaded on board in Taiwan before 1 January 1983 . 5 . Should it appear that additional supplies of a product listed in Annex II are required in the Community or in a given region of the Community, importation of amounts greater than those mentioned in Annex II may be authorized in accordance with the procedure laid down in Article 2 of Regulation (EEC) No 1023/70 . 6 . The definition of Community quantitative limits laid down in Annex II and of the categories of products to which they apply shall be adopted in accordance with the procedure laid down in Article 11 , where this proves necessary to ensure that any subsequent amendment to the nomenclature of the Common Customs Tariff or the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member State (NIMEXE) or any decision amending the classification of such products does not result in a reduction of such quantitative limits . 4 . The limits referred to in paragraphs 1 and 2 shall be set by the Commission in accordance with the procedure referred to in Article 11 . 5 . The provisions for the administration of the quantitative quotas described in Article 2 , and in particular Articles 2 , 4 and 6 to 9 of this Regulation, shall apply to quantitative limits established under this Article , save for any different provisions adopted in accordance with the procedure referred to in Article 11 . Article 4 Article 3 1 . The Member States may authorize imports in excess of the quantitative quotas laid down by Article 2 , either by carrying over unused quantities from the quotas of the preceding year or by advance drawing on the quotas for the following year, provided that such carry-over or advance drawing does not exceed 5 % of the quota to be increased . 2 . Member States may authorize the transfer of unused quantities in one quota to another quota within the following limits only :  between categories 4 to 8 of Group I : 3-5 % of the quota to which the transfer is made,  from the categories in Groups I, II and III to categories in Groups II or III : 5 % of the quota to which the transfer is made . 1 . Imports of textile products in the categories to which this Regulation applies, originating in Taiwan and not listed in Annex II , may be made subject to quantitative limits in the Community where the level of those imports exceeds the level of the total imports of the same product in the preceding year by the following percentages :  for the categories of products in Group I : 0-2 °/o ,  for the categories of products in Group II :, 1 % ,  for the categories of products in Group III : 3 % . 2 . Where the imports referred to in paragraph 1 into a given region of the Community exceed the following regional percentage of the total amount calculated for the Community as a whole by means of the percentages shown in paragraph 1 , they may be made subject to quantitative limitation in that region : The table of equivalences applying to the transfers referred to is given in Annex I. 3 . The cumulative application of the flexibility arrangements set out in the preceding paragraphs may not exceed, with regard to each quota : Germany Benelux France Italy Denmark Ireland United Kingdom Greece 28 ¢ 5 % 10-5 % 18-5 % 15 % 3 % 1 % 23 - 5 % 2 %  1 0 % for the categories in Group I,  1 1 % for the categories in Groups II and III . No L 374/4 Official Journal of the European Communities 31 . 12 . 82 Article 64 . The Member States shall inform the Commission forthwith each time the provisions laid down in the preceding paragraphs are invoked ; the Commission shall inform the other Member States thereof. Any question regarding the application of this Article may be the subject of consultations within the Committee provided for in Article 10 at the request of its chairman, either on the latter's initiative or at the request of a Member State . 1 . Where the Commission finds that products origi ­ nating in Taiwan which are subject to quantitative quotas established under this Regulation have been transhipped, re-routed or otherwise imported into the Community in circumvention of this Regulation and where there is clear proof of such circumvention, the Commission may, in accordance with the procedure laid down in Article 11 , deduct from the quantitative quotas established under this Regulation an amount equivalent to the amount of the products concerned originating in Taiwan. 2 . The provisions of paragraph 1 shall apply also to imports after 1 January 1980 . Article 5 Article 7 Specific quotas for products of economic outward processing operations fulfilling the conditions set out in Regulation (EEC) No 636/82 (*) may be established in accordance with the procedure described in Article 11 in respect of the products listed in Annex II or subject to quantitative limits under Article 3 . 1 . If in a given year the level of imports into the Community or a region of the Community of a given category of Group I products listed in Annex II exceeds the level of imports in the preceding year by 10% of the Community or regional quantitative quota for the current year, the Commission may, at the request of a Member State or on its own initiative , decide, in accordance with the procedure laid down in Article 11 , to :  suspend, wholly or in part, the application of the provisions of Article 4 , or  modify the quantitative quota established in Annex II by establishing an ad hoc quota below the existing quota, and  make corresponding adjustments by way of compensation . 2 . A quantitative quota modified pursuant to paragraph 1 in any year preceding the final year of application of this Regulation year shall be subject to a growth rate so as to ensure that the level of the quantitative limit established in Annex II for the final year is regained in that year. Article 8 Products referred to in Article 1 which are brought into the customs territory of the Community under inward processing arrangements or under other temporary admission arrangements and re-exported from that territory in the unaltered state or after processing shall not be charged against the quotas as established in Articles 2 and 3 . Article 93 . A quantitative quota modified pursuant to paragraph 1 may not be set at a level lower than 125 % of the volume of imports attained during the preceding calendar year. 4 . The provisions of paragraph 1 shall not apply to a given category unless the quantitative quota established in Annex II for that category represents at least 1 % of total Community imports during 1980 . 1 . Products referred to in Article 1 shall not be set off against the quotas referred to in Articles 2 and 3 if they comply with the criteria set out below : (a) fabrics, woven on handlooms entirely operated by hand or foot, of a traditional variety made by the cottage industry in Taiwan ; (b) clothes or other textile articles of a traditional variety fabricated by the cottage industry in Taiwan, obtained manually from fabrics described above and handsewn without the aid of machinery; 5 . The provisions of paragraph 1 shall not apply to a given category unless the level of imports origi ­ nating in Taiwan during the current year represents at least 50% of the quantitative quota set out in Annex II for that category in the Community as a whole or in any Community region or regions concerned . o OJ No L 76, 20 . 3 . 1982 , p . 1 . 31 . 12 . 82 Official Journal of the European Communities No L 374/5 (c) handmade traditional folklore textile products made by the cottage industry in Taiwan. 2 . For the application of paragraph 1 , products may, on importation, be accompanied, at the request of the Member State, by a certificate conforming to the model in Annex III and issued by the Taiwan Textile Federation. qualified majority as specified in the first indent of Article 148 (2) of the Treaty. The chairman shall not vote . 3 . (a) The Commission shall adopt the measures proposed where they are in conformity with the Committee 's opinion. (b) Where the measures proposed are not in conformity with the Committee's opinion, or where no opinion has been given, the Commission shall submit to the Council without delay a proposal for the measures to be taken. The Council shall act by a qualified majority. (c) Should the Council fail to take a decision within one month of the date on which the proposal was laid before it, the Commission shall adopt the proposed measures . Article 10 Where reference is made to the procedure provided for in Article 11 , the Committee referred to in the said Article shall , for the purposes and the lifetime of this Regulation, be the Textile Committee set up under Article 14 of Regulation (EEC) No 3059/78 . Article 11 Article 12 The chairman may, on his own initiative or at the request of one of the Member States' representatives, consult the Committee about any other matter relating to the operation of this Regulation. Where reference is made to the procedure defined in this Article , the following provisions shall apply : 1 . The chairman, on his own initiative or at the request of the representative of a Member State, shall refer the matter to the Committee . 2 . The Commission representative shall submit draft measures to the Committee . The Committee shall deliver an opinion on the draft measures within a period which may be fixed by the chairman depending on the degree of urgency of the matters to be examined. The Committee shall decide by a Article 13 This Regulation shall enter into force on 1 January 1983 . It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982 . For the Council The President O. MÃLLER No L 374/6 Official Journal of the European Communities 31 . 12 . 82 ANNEX I LIST OF PRODUCTS referred to in Article 1 Where the expression 'babies' garments' is used, this is meant also to cover girls ' garments up to and including commercial size 86 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair, of cotton or of synthetic or artificial textile fibres . GROUP I A Table of equivalence Category CCT heading No NIMEXE code ( 1983) Description pieces/kg g/piece 1 55.05 Cotton yarn, not put up for retail sale55,. 05-13 , 19, 21 , 25 , 27, 29, 33 , 35 , 37 , 41 , 45 , 46, 48 , 51 , 53 , 55 , 57, 61 , 65 , 67 , 69, 72, 78 , 81 , 83 , 85 , 87 2 55.09 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics , narrow woven fabrics , pile fabrics, chenille fabrics, tulle ana other net fabrics : 55.09-03 , 04 , 05 , 08 , 09 , 10 , 11 , 14 , 15 , 16 , 17 , 29, 32 , 34 , 35 , 39, 41 , 49 , 51 , 54, 55 , 56 , 57 , 63 , 64 , 65 , 66, 69, 70 , 71 , 73 , 77, 78 , 79, 80 , 83 , 84 , 85 , 87 , 90 , 91 , 92 , 93 , 98 06 , 07 , 12 , 13 , 19 , 21 , 37, 38 , 52 , 53 , 59, 61 , 67, 68 , 75 , 76, 81 , 82 , 88 , 89, , 99 a) Of which other than unbleached or bleached 55.09-06, 07 , 08 , 09 , 51 , 52, 53 , 54 , 55 , 56, 57 , 59, 61 , 63 , 64, 65 , 66 , 67, 70, 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89, 90 , 91 , 92 , 93 , 98 , 99 3 56.07 A Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics a) Of which other than unbleached or bleached 56.07-01 , 04, 05 , 07 , 08 , 10 , 12 , 15 , 19, 20, 22 , 25 , 29, 30 , 31 , 35 , 38 , 39, 40 , 41 , 43 , 45 , 46 , 47, 49 56.07-01 , 05 , 07, 08 , 12 , 15 , 19 , 22 , 25 , 29, 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 31 . 12 . 82 Official Journal of the European Communities No L 374/7 GROUP I B Category CCT heading No NIMEXE code ( 1983) Description Table of eq pieces/kg uivalence g/piece 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20 , 22, 23 , 24, 26, 41 , 50, 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll, polo or ^ turtle necked jumpers and pullovers, undervests and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres : T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs, of regenerated textile fibres, other than babies' garments 6-48 154 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35 , 36, 39, 40 , 41 , 42 , 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs , waist ­ coats, twinsets , cardigans , bed ­ jackets and jumpers , knitted or crocheted, not elastic or rub ­ berized, of wool, of cotton or of man-made textile fibres 4-53 221 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 , 64 , 66, 72 , 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks): women's, girls' and infants' woven trousers ana slacks , of wool, of cotton or of man-made textile fibres 1-76 568 7 60.05 A II b) 4 aa) 22 33 44 55 ' Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 5-55 180 No L 374/8 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 7 (cont 'd) 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82 , 84 Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rub ­ berized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts , woven, of wool, of cotton or of man-made textile fibres 4-60 217 31 . 12 . 82 Official Journal of the European Communities No L 374/9 GROUP II A Category CCT heading No NIMEXE code ( 1983) Description Table of eq Ã ®ieces/kg jivalence g/piece 9 55.08 62.02 B HI a) 1 55.08-10 , 30, 50, 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 20 62.02 B I a) c) 62.02-12 , 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven 22 56.05 A 56.05-03 , 05 , 07 , 09, 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39, 42 , 44 , 45 , 46, 47 56.05-21 , 23 , 25 , 28 , 32, 34 , 36 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale : a) Of which acrylic 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres, not put up for re ­ tail sale / No L 374/ 10 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 32 ex 58.04 58.04-07, 11 , 15 , 18 , 41 , 43 , 45, 61 , 63 , 67, 69, 71 , 75 , 77, 78 58.04-63 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres a) Of which cotton corduroy 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42 , 44, 46, 51 , 59, 65 , 72 , 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric 31 . 12 . 82 Official Journal of the European Communities No L 374/ 11 GROUP II B Category CCT heading No NIMEXE code ( 1983) Description Table of eq pieÃ ©es/kg uivalence g/piece 12 60.03 A B I II b) C D 60.03-11 , 19, 20, 27, 30 , 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres . 24-3 pairs 41 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75 , 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs , women's , girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 17 59 14 A 61.01 A I 61.01-01 Men's and boys' outer garments : Men's and boys' coats of impreg ­ nated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08 , 59.11 or 59.12 1-0 1 000 14 B 61.01 B V b) 1 2 3 61.01-41 , 42 , 44, 46, 47 \ Men's and boys' outer garments : Men's and boys' woven overcoats , raincoats and other coats , cloaks and capes, other than those of cate ­ gory 14 A, of wool, of cotton or of man-made textile fibres 0-72 1 389 15 A 61.02 B I a) 61.02-05 Women's , girls' and infants' outer garments : B. Other : Women's, girls' and infants' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 M 909 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats , raincoats and other coats, cloaks and capes : jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres 0-84 1 190 No L 374/ 12 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ' ( 1983) Description Table of e pieces/kg quivalence g/piece 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits 0-80 1 250 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres 1-43 700 18 61.03 B C 61.03-51 , 55, 59, 81 , 85 , 89 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' woven under garments other tnan shirts , of wool, of cotton or of man-made textile fibres 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight 59 17 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25 , 26, 28 Men's and boys' outer garments : Women's, girls ' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres 2-3 435 31 . 12.82 Official Journal of the European Communities No L 374/ 13 Category CCT heading No NIMEXE code ( 1983) Description Table of eq pieces/kg uivalence g/piece 24 + 25 60.04 B IV b) 1 bb) d) 1 bb) 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-47 , 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres 3-9 257 26 60.05 A II b) 4 cc) 11 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 , 46 , 47 , 48 61.02-48 , 52, 53 , 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 3-1 323 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52 , 54 , 58 , 61.02-57 , 58 , 62 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts 2-6 385 No L 374/ 14 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of pieces/kg quivalence g/piece 28 60.05 A II b) 4 ee) 60.05-61 , - 62 , 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts) other than babies' 1-61 620 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 , 43 , 44  Women's, girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres , excluding ski suits 1-37 730 30 A 61.04 B I 61.04-11 , 13 , 18 Women's , girls ' and infants' under garments : Women's , girls ' and infants ' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres 4-0 250 30 B 61.04 B II 61.04-91 , 93 , 98 Women's, girls ' and infants' under garments : Women's, girls ' and infants' (other than babies') woven under garments , other than pyjamas and night dresses, of wool, of cotton or of man-made textile fibres 31 61.09 D 61.09-50 Corsets, corset-belts , supender-belts , brassiÃ ¨res, braces, suspenders , garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : BrassiÃ ¨res , woven, knitted or crocheted 18-2 55 31 . 12 . 82 Official Journal of the European Communities No L 374/ 15 Category CCT heading No NIMEXE code ( 1983) Description Table of eqi jieces/kg iivalence; g/piece 68 60.04 AI II a) b c) III a) b) c) d) 60.04-02 , 03, 04, 06, 07 , 08 , 10 , 11 , 12 , 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments : girls' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized 73 60.05 A II b) 3 60.05-16, 17 , 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1-67 600 76 61.01 B I 61.02 B II a) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing : women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres 78 61.01 A II A III V f) 1 g) i 2 3 61.01-09 , 24, 25 , 26, 81 , 92, 95 , 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns , smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments , except garments of categories 6 , 14 A, 14 B, 16, 17 , 21 , 76 and 79 , of wool, of cotton or of man-made textile fibres No L 374/ 16 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 81 61.02 B I b) II c) e) 8 aa) 9 aa) bb) cc) 61.02-07 , 22 , 23 , 24, 85 , 90 , 91 , 92 Women's, girls' and infants' outer garments : B. Other : Women's , girls' and infants ' woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments , except garments of categories 6 , 7 , 15 A, 15 B, 21 , 26 , 27 , 29 , 76, 79 and 80 , of wool, of cotton or of man-made textile fibres 83 60.05 A II a) b) 4 hh) 11 22 33 44 ijij ) 11 kk) 11 11) 11 22 33 44 60.05-04 . 76 , 77, 78 , 79, 81 , 85 , 88 , 89 , 90 , 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5 , 7 , 26 , 27 , 28 , 71 , 72, 73 , 74 and 75 , of wool, of cotton or of man-made textile fibres ' 31 . 12 . 82 Official Journal of the European Communities No L 374/ 17 GROUP III A Category CCT heading No NIMEXE code ( 1983) Description - Table of eq jieces/kg Liivalence g/piece 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 35 51.04 A IV 51.04-10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36 , 41 , 48 51.04-10 , 15 , 17, 18 , 23 , 25 , 27 , 28 , 32 , 34 , 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elas ­ tomericyarn : a) Of which other than unbleached or bleached 36 51.04 B III 51.04-55 , 56, 58 , 62 , 64, 66 , 72 , 74 , 76, 81 , 89 , 93 , 94 , 97 , 98 51.04-55 , 58 , 62, 64 , 72 , 74 , 76 , 81 , 89, 94 , 97 , 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than unbleached or bleached No L 374/ 18 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 37 56.07 B 56.07-50, 51 , 55 , 56, 59, 60, 61 , 65 , 67 , 68 , 69, 70, 71 , 72, 73, 74, 77, 78 , 82, 83 , 84, 87 56.07-50 , 55, 56, 59, 61 , 65 , 67, 69, 70, 71 , 73 , 74, 77, 78 , 83 , 84, 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fa ­ brics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached 38 A 60.01 Bib) 1 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric ' 38 B 62.02 A II 62.02-09 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains 40 62.02 B IV a) c) 62.02-83 , 85 , 89 Bed linen, table linen, toilet linen and kitchen linen, curtains and other furnishing articles : B. Other : Woven curtains (other than net cur ­ tains) and furnishing articles, of wool, of cotton or of man-made textile fibres 41 ex 51.01 A 51.01-02 , 03, 04, 08 , 09, 10v, 12 , 20, 22, 24, 27 , 29, 30 , 41 , 42 , 43 , 44, 46 , 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of hot more than 50 turns per metre 31 . 12 . 82 Official Journal of the European Communities No L 374/ 19 Category CCT heading No NIMEXE code ( 1983) Description Table of eqi pieces/kg livalence g/piece 42 ex 51.01 B 51.01-50 , 61 , 67, 68 , 71 , 76, 79, 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 43 51.03 5i:03-10 , 20 Yarn of man-made fibres (continuous), put up for retail sale 44 51.04 A II 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of "' regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 46 ex 53.05 53.05-10 , 22 , 29 , 32 , 39 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.08 A 53.06-21 , 25 , 31 , 35 , 51 , 55 , 71 , 75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for re ­ tail sale 48 53.07 53.08 B 53.07-02 , 08 , 12 , 18 , 30 , 40 , 51 , 59 , 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for re ­ tail sale No L 374/20 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lamb's wool of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 50 53.11 53.11-01 , 03 , 07, 11 , 13 , 17, 20, 30 , 40 , 52 , 54, 58 , 72 , 74, 75 , 82 , 84 , 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair 51 55.04 55.04-00 Cotton, carded or combed 52 55.06 55.06-10, 90 Cotton yarn, put up for retail sale 53 55.07 55.07-10, 90 Cotton gauze 54 56.04 B 56.04-21 , 23 , 28 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discon ­ tinuous or waste), carded or combed 55 56.04 A 56.04, 11 , 13 , 15, 16, 17, 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discon ­ tinuous or waste), carded or combed 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale / 31 . 12 . 82 Official Journal of the European Communities No L 374/21 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 57 56.06 B 56.06-20 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale) : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 58 58.01 58.01-01 , 11 , 13 , 17 , 30, 80 Carpets, carpeting and rugs , knotted (made up or not) 59 58.02 ex A B 59.02 ex A 58.02-04, 06, 07 , 09, 56, 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01,09 Other carpets, carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie', rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted, carpets , carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not); floor covering, of felt 60 58.03 58.03-00 Tapestries ; hand-made, of the type Gobelins , Flanders, Aubusson, Beau ­ vais and the like, and needleworked tapestries (for example , petit point and cross stitch) made in panels and the like by hand : Tapestries , hand-made 61 58.05 A I a) c) II B 58.05-01 , 08 , 30 , 40 , 51 , 59,61,69, 73 , 77 , 79 , 90 Narrow woven fabrics , and narrow fa ­ brics (bolduc) consisting of warp without weft assembled by means of an adhesive , other than goods falling within heading No 58.06 : Narrow woven 'fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges , other than woven labels and the like ; bolduc 62 58.06 58.07 58.06-10, 90 58.07-31 , 39, 50 , 80 Woven labels , badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and or ­ namental trimmings in the piece ; tassels , pompons and the like No L 374 /22 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 62 (cont'd) 58.08 58.09 58.10 58.08-10 , 90 58.09-11 , 19, 21 , 31 , 35 , 39 , 91 , 95 , 99 58.10-21 , 29, 41 , 45 , 49, 51 , 55 , 59 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs 63 60.01 &amp; I a) 60.06 A 60.01-30 60.06-11 , 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres , containing elas ­ tofibres ; knitted or crocheted fa ­ bric, elastic or rubberized 64 60.01 B I b) 2 3 60.01-51 , 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres 65 60.01 A B I b) 4 II C I 60.01-01 , 10 , 62 , 64, 65 , 68 , 72 , 74 , 75 , 78 , 81 , 89 , 92 , 94 , 96 , 97 Knitted or crocheted fabric, elastic or rubberized : Other than those of categories 38 A, 63 and 64 , of wool, of cotton or of man-made textile fibres 66 62.01 A B I II a) b) c) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets , of wool, of cotton or of man-made textile fibres 31 . 12 . 82 Official Journal of the European Communities No L 374/23 GROUP III B Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 10 60.02 A 60.02 B 60.02-40 60.02-50, 60 , 70 , 80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, other than impregnated or coated with artificial plastic ma ­ terials 1 7 pairs 59 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 , 94 , 95 , 96, 97 , 98 , 99 60.06-92 , 96 , 98 60.05-97 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted , not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized of wool, of cotton, or of man made textile fibres a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Women's, girls' and infants' knitted or crocheted petticoats and slips, of synthetic textile fibres , other than babies' garments 7-8 128 70 60.04 B III 60.04-31 , 33 , 34 Under garments , knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Panty-hose (tights) 30-4 33 No L 374/24 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg ' g/piece 71 60.05 A II b) 1 60.05-06, 07, 08 , 09 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : b) Other : 1 . Babies' garments, girls ' garments up to and including commercial size 86 ; Babies' knitted outer garments, of wool, of cotton or of man-made textile fibres 72 60.05 A II b) 2 60.06 B I 61.01 B II 61.02 B II b) 60.05-11 , 13 , 15 60.06-91 61.01-22 , 23 61.02-16, 18 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Knitted swimwear Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Woven swimwear, of wool, of cotton or of man-made textile fibres 9-7 103 74 60.05 A II b) 4 gg) 11 22 33 44 60.05-71 , 72 , 73 , 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : Women's, girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits 1 - 54 650 31 . 12 . 82 Official Journal of the European Communities No L 374/25 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 75 60.05 A II b) 4 ff) 60.05-66, 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits 0 · 80 1 250 77 60.03 B II a) 60.03-24, 26 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Women's stockings of synthetic textile fibres 40 pairs 25 80 61.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's, girls' and infants' outer garments : A. Babies ' garments, girls' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies ' woven garments of wool, of cotton or of man-made textile fibres 82 60.04 B IV a) c) 60.04-38 , 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres 84 61.06 B C D E 61.06-30 , 40 , 50 , 60 Shawls, scarves, mufflers, mantillas, veils and the like : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres No L 374/26 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 85 61.07 B C D 61.07-30, 40 , 90 Ties, bow ties and cravats : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 17-9 56 86 61.09 A B C E 61.09-20, 30, 40, 80 Corsets, corset-belts , suspender-belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets, corset-belts , suspender ­ belts , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric), other than brassiÃ ¨res, whether or not elastic 8-8 114 87 61.10 61.10-00 Gloves, mittens, mitts, stockings, socks and sockettes, not knitted or crocheted 88 61.11 61.11-00 Made up accessories for articles of ap ­ parel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets) : Other than knitted or crocheted 31 . 12 . 82 Official Journal of the European Communities No L 374/27 GROUP III C Category CCT heading No NIMEXE code ( 1983) Description Table of pieces/kg equivalence g/piece 90 ex 59.04 59.04-11 , 13 , 15 , 16 , 19, 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not 91 62.04 All B II 62.04-23 , 73 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Tents 92 51.04 AI BI 59.11 A III a) 51.04-03 , 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 5 1.02 : Rubberized textile fabrics, other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man-made textile fibres and rubberized textile woven fabrics, for tyres 93 62.03 Bib) II a) b) 2 c) 62.03-30, 40, 97, 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags , of a kind used for the packing of goods , of woven fa ­ brics, other than made from polyethylene or polypropylene strip 94 59.01 59.01-07 , 12 , 14 , 15 , 16 , 18 , 21 , 29 Wadding and articles of wadding ; textile flock and dust and mill neps 95 ex 59.02 59.02-35 , 41 , 47 , 51 , 57 , 59, 91 , 95 , 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated , other than floor coverings 96 59.03 59.03-11 , 19 , 30 Bonded fibre fabrics , similar bonded yarn fabrics , and articles of such fabrics , whether or not impregnated or coated : Other than clothing and clothing accessories No L 374/28 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 97 59.05 59.05-11 , 21 , 29, 91 , 99 Nets and netting made of twine, cor ­ dage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 98 59.06 59.06-00 Other articles made from yarn, twine, cordage, rope or cables , other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 99 59.07 59.07-10, 90 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses 100 59.08 59.08-10, 51 , 61 , 71 , 79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other arti ­ ficial plastic materials 101 ex 59.04 59.04-80 Twine, cordage , ropes and cables, plaited or not : Other than of synthetic textile fibres 102 59.10 59.10-10, 31 , 39 Linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not 103 59.11 A I II III b) B 59.11-11 , 14 , 17, 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres 31 . 12 . 82 Official Journal of the European Communities No L 374/29 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being thea ­ trical scenery, studio back-cloths or the like : Textile fabrics, impregnated or coated, 'other than those of cate ­ gories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like 105 59.13 59.13-01 , 11 , 13 , 15 , 19, 32 , 34, 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 106 59.14 59.14-00 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like ; tubular knitted ' gas-mantle fabric and incandescent gas mantles 107 59.15 59.15-10, 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 108 59.16 59.16-00 Transmission, conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven tarpaulins, sails , awnings and sunblinds 110 62.04 A III B III 62.04-25 , 75 Tarpaulins, sails , awnings , sunblinds , tents and camping goods : Woven pneumatic mattresses 111 62.04 A IV B IV 62.04-29, 79 Tarpaulins , sails , awnings, sunblinds , tents and camping goods : Camping goods, woven, other than pneumatic mattresses and tents 112 62.05 A B D E 62.05-01 , 10, 30, 93 , 95, 99 Other made up textile articles (including dress patterns) : Other made up textile articles , woven, excluding those of cate ­ gories 113 and 114 No L 374/30 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 113 62.05 C .62.05-20 Other made up textile articles (including dress patterns) : C. Floor cloths, dish cloths, dusters and the like : Floor cloths , dish cloths, dusters and the like, other than knitted or crocheted 114 59.17 A B II C D 59.17-10, 29, 32 , 38 , 49, 51 , 59, 71 , 79, 91 , 93 , 95 , 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant 31 . 12 . 82 Official Journal of the European Communities No L 374/31 ANNEX II QUOTAS referred to in Article 2 GROUPIA Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States (Quantitative limits from 1 January to 30 June 1983 2 55.09 55.0?-03 , 04 , 05 , 06, 07, 08 ,. 09, 10, 11 , 12 , 13 , 14 , 15, 16, 17 , 19, 21 , 29, 32 , 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65 , 66, 67, 68 , 69, 70, 71 , 73, 75, 76, 77, 78 , 79, 80 , 81 , 82, 83 , 84, 85 , 87, 88 , 89, 90 , 91 , 92 , 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle ano other net fabrics Tonnes BNL DK F D IRL I UK GR EEC 588 65 353 681 22 434 373 6 2 523 2 a) 55.09-06, 07, 08 , 09, 51 , 52 , 53, 54, 55 , 56 , 57, 59, 61 , 63 , 64 , 65 , 66, 67, 70, 71 , 73, 83 , 84, 85 , 87, 88 , 89, 90, 91 , 92 , 93, 98 , 99 a) Of which other than unbleached or bleached BNL DK F D IRL I UK GR EEC 42 5 25 48 1 30 26 1 178 3 56.07 A 56.07-01 , 04, 05 , 07 , 08 , 10 , 12, 15 , 19, 20, 22 , 25 , 29, 30 , 31 , 35 , 38 , 39, 40, 41 , 43 , 45 , 46, 47 , 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Tonnes BNL DK F D IRL I UK GR EEC 752 30 738 758 20 1032 222 77 3 629 3 a) 56.07-01 , 05, 07, 08 , 12, 15 , 19, 22, 25, 29, 31 , 35 , 38 , 40, 41 , 43 , 46, 47 , 49 a) Of which : Other than unbleached or bleached BNL DK F D IRL I UK GR EEC 51 2 44 47 1 71 15 51 282 No L 374/32 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 4 60.04 B I II a) b) c) IV b) 1 aa) del) 2 ee) d) 1 aa) dd) 2 dd) Under garments, knitted or crocheted, not elastic or rubberized : 1 000 pieces BNL DK 960 27 558 1 405 8 147 486 1 3 592 60.04-19, 20, 22 , 23 , 24, 26, 41 , 50, 58 , 71 , 79, 89 Shirts , T-shirts , lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs, of regenerated textile fibres, other than babies' garments F D IRL I UK GR EEC 5 ex 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fif) 60.05-01 , 31 , 33 , 34, 35 , 36, 39, 40 , 41 , 42, 43 Outer garments and other articles, knitted or Ã §rocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets , cardigans, bed ­ jackets and jumpers, knitted or crocheted, not elastic or rubberi ­ zed, of wool, of cotton or of man ­ made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 2 597 66 230 2 271 15 347 3 460 1 8 987 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 , 64, 66, 72, 74, 76 61.02-66, 68 , 72 Mens's and boys' outer garments : Women's , girls' and infants ' outer gar ­ ments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls' and infants' woven trousers and slacks, of wool, of cotton, or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 378 4 77 855 5 41 162 1 1 523 7 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other 1 000 pieces BNL DK F D IRL I UK GR EEC 297 7 27 570 1 36 132 1 1 071 31 . 12 . 82 Official Journal of the European Communities No L 374/33 Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 7 (cont 'd) 61.02 B II e) 7 bb) cc) dd) 60.05-22 , 23 , 24, 25 61.02-78 , 82 , 84 Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rub ­ berized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres 8 61.03 A Men's and boys' under garments , including collars, shirt fronts and cuffs : 1 000 pieces BNL DK 604 4 30 2 835 2 113 363 1 3 952 61.03-11 , 15 , 19 Men's and boys' shirts , woven, of wool, of cotton or of man-made textile fibres ¢ F D IRL I UK GR EEC 31 . 12 . 82No L 374/34 Official Journal of the European Communities GROUP II A Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 20 62.02 Bla) c) , Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Tonnes BNL DK F D IRL 7 1 3 57 B. Other : 62.02-12 , 13 , 19 Bed linen, woven I UK GR EEC 3 4 2 77 22 56.05 A Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : Tonnes BNL DK F D IRL 343 162 458 1 325 6A. Of synthetic textile fibres : 56.05-03 , 05 ,. 07 , 09, 11 , 13 , 15 , 19, 21 , 23 , 25 , 28 , 32, 34, 36, 38 , 39, 42 , 44, 45 , 46, 47 Yarn of discontinuous or waste synthetic fibres, not put up for re ­ tail sale I UK GR EEC 223 777 4 3 298 22 a) 56.05-21 , 23 , 25 , 28 , 32 , 34, 36 a) Of which acrylic UK 468 23 56.05 B Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : Tonnes BNL DK F D IRL 857 12 73 411 4B. Of regenerated textile fibres : 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of discontinuous or waste regenerated fibres, not put up for retail sale I UK GR EEC 273 89 2 1 721 31 . 12 . 82 Official Journal of the European Communities No L 374/35 GROUP II B Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States (Quantitative limits from 1 January to 30 June 1983 12 60.03 A B I II b) C D 60.03-11 , 19, 20 , 27, 30, 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres 1 000 pairs BNL DK F D IRL I UK GR EEC 797 2 314 842 6 237 27 411 2 377 14 13 019 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) Under garments, knitted or crocheted, not elastic or rubberized : 1 000 pieces BNL DK 107 9 188 372 3 47 72 2 800 60.04-48 , 56, 75 , 85 Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs , knitted or crocheted , not elastic or rubberized, of cotton or synthetic textile fibres r D IRL I UK GR EEC 14 A 61.01 A I 61.01-01 Men's and boys' outer garments : Men's and boys' coats of impreg ­ nated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08 , 59.11 or 59.12 1 000 pieces BNL DK F D IRL I UK GR EEC 101 9 61 771 3 45 70 4 1 064 14 B 61.01 B V b) 1 2 3 61.01-41 , 42 , 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats , raincoats and other coats, cloaks and capes , other than those of cate ­ gory 14 A, of wool, of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 8 2 9 116 1 7 11 1 155 15 A 61.02 B I a) Women's girls ' and infants' outer garments : B. Other : 1 000 pieces BNL DK F D 30 5 27 518 61.02-05 Women's, girls' and infants' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 IRL I UK GR EEC 2 22 35 3 642 No L 374/36 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35 , 36, 37 , 39, 40 Women's, girls ' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers , other than garments of category 15 A, of wool, of cotton or of man-made textile fibres 1 000 pieces BNL UK 32 26 16 61.01 B V c) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together) of wool of cotton or of man-made textile fibres, excluding ski suiti 1 000 pieces BNL DK F D IRL I UK GR EEC 3 1 10 177 1 5 14 2 213 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 12 4 22 250 1 18 28 1 336 18 61.03 B Men's and boys' under garments, including collars, shirt fronts and cuffs : Tonnes BNL DK 94 12 24 181 2 20 57 2 392 C 61.03-51 , 55 , 59, 81 , 85, 89 Men's and boys' woven under garments other than shirts , of wool, of cotton or of man-made textile fibres r D IRL I UK GR EEC 19 61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight , 1 000 pieces BNL DK F D IRL 310 13 285 832 5 61.05 B I III 61.05-30, 99 B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight I UK GR EEC 64 100 6 1 615 31 . 12 . 82 Official Journal of the European Communities No L 374/37 Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 21 61.01 B IV Men's and boys' outer garments 1 000 pieces BNL DK c 45 5 61.02 B II d) 61.01-29,31,32 61.02-25, 26,28 Women's , girls' and infants ' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres r D IRL I UK GR EEC 0 0 1 447 2 24 38 1 1 650 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 105 9 55 928 6 50 83 3 1 239 26 60.05 A II b) 4 cc) 11 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 , 46 , 47 , 48 61.02-48 , 52, 53 , 54 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 60 7 46 1 163 3 38 56 2 1 375 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) I 60.05-51 , 52 , 54, 58 61.02-57 , 58 , 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts 1 000 pieces BNL DK F D IRL I UK GR EEC 43 4 20 481 1 44 45 2 640 No L 374/38 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 28 60.05 A II b) 4 ee) 60.05-61 , 62 , 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts) other than babies ' 1 000 pieces BNL DK F D IRL I UK GR EEC 30 3 16 159 1 14 37 1 261 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 , 43 , 44 Women's, girls' and infants ' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits 1 000 pieces UK 27 30 A 61.04 B I 61.04-11 , 13, 18 Women's , girls' and infants ' under garments : Women's , girls ' and infants ' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 128 8 95 700 3 40 63 1 1 038 31 61.09 D 61.09-50 Corsets , corset-belts , suspender-belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : BrassiÃ ¨res , woven, knitted or crocheted 1 000 pieces UK 141 68 60.04 A I II a) b) c) III a) b) c) d) 60.04-02 , 03 , 04, 06, 07, 08 , 10 , 11 , 12, 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 Babies ' under garments of knitted or crocheted fabrics, not elastic or rubberized Tonnes IRL 2 31 . 12 . 82 Official Journal of the European Communities No L 374/39 Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 73 60.05 A II b) 3 &lt;r 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1 000 pieces BNL DK F D IRL I UK GR EEC 178 4 26 357 2 21 100 4 692 78 61.01 A II B III V f) 1 g) 1 2 3 61.01-09, 24, 25, 26 , 81 , 92, 95, 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres Tonnes BNL DK F D IRL I UK GR EEC 221 10 49 808 10 47 60 2 1207 81 61.02 B I b) II c) e) 8 aa) 9 aa) bb) cc) 61.02-07, 22 , 23 , 24 , 85 , 90 , 91 , 92 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments , except garments of categories 6, 7, 15 A, 15 B, 21 , 26, 27 , 29, 76, 79 and 80, of wool, of cotton or of man-made textile fibres Tonnes BNL DK F D IRL I UK GR EEC 56 7 49 148 2 24 72 1 359 83 60.05 A II a) b) 4 hh) 11 22 33 44 ijij) 11 kk) 11 11) 11 22 33 44 60.05-04 , 76, 77, 78 , 79, 81 , 85 , 88 , 89, 90 , 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5, 7,7 26 , 27, 28 , 71 , 72, 73 , 74 and 75 , of wool, of cotton or of man-made textile fibres Tonnes BNL DK F D IRL I UK GR EEC 52 6 28 478 2 23 112 2 703 No L 374/40 Official Journal of the European Communities 31 . 12 . 82 GROUP III A Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like Tonnes BNL DK F D IRL I UK GR EEC 24 2 43 186 33 46 6 340 35 51.04 AIV 51.04-10 , 11 , 13 , 15 , 17, 18 , 21 , 23 , 25 , 27, 28 , 32 , 34, 36, 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil of strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elas ­ tomericyarn : Tonnes I UK 325 112 35 a) 51.04-10, 15 , 17, 18 , 23 , 25 , 27 , 28 , 32, 34, 41 , 48 a) Of which other than unbleached or bleached 37 56.07 B Woven fabrics of man-made fibres (discontinuous or waste) : Tonnes BNL DK 509 84 282 900B. Of regenerated textile fibres : r D 56.07-50, 51 , 55 , 56, 59, 60 , 61 , 65 , 67 , 68 , 69, 70 , 71 , 72, 73 , 74, 77 , 78 , 82 , 83 , 84, 87 Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fa ­ brics , pile fabrics (including terry fabrics) and chenille fabrics IRL I UK GR EEC 33 2 346 889 6 5 049 41 ex 51.01 A 51.01 , 02, 03 , 04, 08 , 09, 10, 12 , 20, 22, 24, 27, 29, 30 , 41 , 42 , 43 , 44, 46, 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Tonnes F I 270 328 31 . 12 . 82 Official Journal of the European Communities No L 374/41 GROUP III B Category CCT heading No NIMEXE code (1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 10 60.02 A B 60.02-40 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials 1 000 pairs BNL DK F D IRL I UK O 1 815 74 61 7 1 968 37 421 955 60.02-50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, other than impregnated or coated with artificial plastic mater ­ ials GR EEC 9 5 896 67 60.05 A lib) 5 B Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Tonnes BNL DK F D IRL I UK GR EEC 64 3 31 130 2 12 84 2 328 60.06 B II III 60.05-93 , 94 , 95 , 96 , 97, 98 , 99 60.06-92 , 96, 98 60.05-97 Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings): B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized, of wool, of cotton, or of man-made textile fibres : a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 71 60.05 A II b) 1 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Tonnes BNL DK F D IRL I UK GR EEC 5 1 5 22 1 2 4 1 41 A. Outer garments and clothing accessories : II . Other : b) Other : 1 . Babies' garments ; girls ' garments up to and including commercial size 86 60.05-06, 07, 08 , 09 Babies' knitted outer garments, of wool, of cotton or of man-made textile fibres (l) Within the quantitative limit established for the United Kingdom there is a sub-limit of 224 000 pieces applicable to NIMEXE code 60.02-40 . No L 374/42 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code (1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 72 60.05 A II b) 2 60.06 B I $0.05-11 , 13, 15 60.06-91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Knitted swimwear 1 000 pieces BNL IRL 106 6 61.01 B II Men's and boys' outer garments : 1 000 pieces BNL 6-2 61.02 B lib) 61.01-22, 23 61.02-16, 18 Women's, girls' and infants' outer garments : B. Other : Woven swimwear, of wool, of cotton or of man-made textile fibres 74 60.05 A lib) 4 gg) 11 22 33 44 60.05-71 , 72, 73, 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Women's, girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool of cotton or of man-made textile fibres, excluding ski suits Tonnes BNL DK F D IRL I UK GR EEC 9 1 4 30 4 15 2 65 75 60.05 A 11 b) 4 ff) Outer garments and other articles, knitted or crocheted, not elastic or rubberized : 1 000 piÃ ¨ces BNL DK F D IRL I UK GR EEC 1 1 - 60.05-66, 68 A. Outer garments and clothing accessories : II . Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, Ã ¿Ã ¾ cotton or of man-made textile fibres, excluding ski suits 9 1 1 1 14 31 . 12 . 82 Official Journal of the European Communities No L 374/43 Category CCT heading No NIMEXE code (1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 80 60.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres Tonnes UK 20 No L 374/44 Official Journal of the European Communities 31 . 12 . 82 GROUP III C Category CCT heading No NIMEXE code ( 1983) Description Units Mem ­ ber States Quantitative limits from 1 January to 30 June 1983 91 62.04 A II B II 62.04-23 , 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents Tonnes BNL DK F D IRL I UK GR EEC 36 10 70 137 3 22 30 6 314 97 59.05 59.05-11 , 21 , 29, 91 , 99 Nets and netting made of twine cor ­ dage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope Tonnes BNL DK F D IRL I UK GR EEC 19 102 26 41 21 5 19 52 285 105 59.13 59.13-01 , 11 , 13 , 15 , 19, 32 , 34, 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Tonnes UK 25 110 62.04 A III B III 62.04-25 , 75 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses Tonnes BNL DK F D IRL I UK GR EEC 70 35 131 450 5 50 275 3 1 019 111 62.04 A IV B IV 62.04-29 , 79 Tarpaulins , sails , awnings , sunblinds, tents and camping goods : Camping goods , woven, other than pneumatic mattresses and tents Tonnes BNL DK F D IRL I UK GR EEC 25 1 4 25 1 9 U 2 78 112 62.05 A B D E 62.05-01 , 10, 30, 93, 95 , 99 Other made up textile articles (including dress patterns) : Other made up textile articles, woven, excluding those of cate ­ gories 113 and 114 Tonnes BNL DK F D IRL I UK GR EEC 95 4 61 139 4 15 34 4 356 BIIAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGA TO III  BÃ ­IIAGE III 1 Exporter ( name , full address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No CERTIFICATE ¡n regard to HANDLOOMS , TEXTILE HANDICRAFTS and TRA ­ DITIONAL TEXTILE PRODUCTS , OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community 3 Consignee ( name , full address , country) Destinataire ( nom. adresse complÃ ¨te , pays ) CERTIFICAT relatif aux TISSUS TISSES SUR METIERS A MAIN , aux PRO ­ DUITS TEXTILES FAITS A LA MAIN, et aux PRODUITS TEXTILES RELEVANT OU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE , dÃ ©livri en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne 4 Country of origin Pays d' origine 5 Country of destination Pays de destination 6 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers  Number and kind of packages  DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis  DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 10 FOB ValueC) Valeur fob (') 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 : a) fabrics woven on looms operated solely by hand or foot (handlooms) ( 2 ) b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine (handicrafts) ( 2 ) c) traditional folklore handicraft textile products made by hand , as defined in the list agreed between the European Economic Community and the country shown In box No 4 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) ( 2 ) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã ¨ partir de tissus dÃ ©crits sous a) et cousus uniquement Ã la main sans l'aide d'une machine (handicrafts) ( 2 ) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã ¨ la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . Ã In th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de vente. (2 ) D el et e as ap pr op ria te  Bi ffe r la (les) mentio ns ) inutile(s). 12 Competent authority (name , full address , country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te , pays) At - A , on  te (Signature) (Stamp - Cachet)